Case 19-70035-SCS        Doc 8    Filed 01/10/19 Entered 01/10/19 15:07:10           Desc Main
                                  Document      Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                        NORFOLK DIVISION
____________________________________
In re:                               )
                                     )                      Case No. 19-70035-SCS
ESTHER C. KNIGHT,                   )
                                     )
            Debtor.                  )                      Chapter 7
____________________________________)

    ORDER TO SHOW CAUSE WHY CASE WAS FILED WITH THE REQUISITE
              AUTHORITY AND SHOULD NOT BE DISMISSED

       On January 4, 2019, a bankruptcy petition, schedules, and statements were filed in this

Court commencing a case under Chapter 7 of the United States Bankruptcy Code for the above-

captioned Debtor. The petition, schedules, and statements filed in this case are all signed by

someone other than the debtor with the letters “POA” (presumably indicating “Power of

Attorney”) following that individual’s signature. 1 The petition was not accompanied by a copy of

any Power of Attorney nor has a request to approve the appointment of a representative for the

Debtor been filed in this case. Therefore, the Court finds that a hearing should be held for the

Debtor to appear and show cause as to why the above-captioned case has been filed with the

requisite authority to do so under applicable law and why the case should not be dismissed.

       Accordingly, the Court ORDERS the Debtor to appear at the United States Bankruptcy

Court, Courtroom One, 4th Floor, 600 Granby Street, Norfolk, Virginia, at 10:00 a.m. on

Thursday, January 31, 2019, and show cause why the above-captioned bankruptcy case has been

filed with the requisite authority to do so under applicable law and why the case should not be

dismissed.


1
  One document, Official Form 119, Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature, contains a legible, handwritten name on page 3 adjacent to the Debtor’s purported
signature that appears to read Kiesharra Corbett Crudup.
Case 19-70035-SCS        Doc 8    Filed 01/10/19 Entered 01/10/19 15:07:10           Desc Main
                                  Document      Page 2 of 2


        The Clerk shall deliver copies of this Order to the Debtor; the Chapter 7 Trustee; and

Kenneth N. Whitehurst, III, Assistant United States Trustee, Office of the United States Trustee,

200 Granby Street, Norfolk, Virginia 23510.

       IT IS SO ORDERED.

   Jan 10 2019
                                                    /s/ Stephen C. St.John
                                                    STEPHEN C. ST. JOHN
                                                    Chief United States Bankruptcy Judge


                        Entered on Docket: Jan 10, 2019
